Broyles, J.,
dissenting. Parol evidence is inadmissible to add to, take from, or vary the terms of a written contract. Civil Code, § 4268. Negligence in failing to read a written contract and in relying upon representations'of the other party to the contract bars *391the defense of fraud. Shedden v. Heard, 110 Ga. 461 (2), 465 (35 S. E. 707); Walton Guano Co. v. Copelan, 112 Ga. 319 (37 S. E. 411, 52 L. R. A. 268); McDonald v. Bluthenthal, 117 Ga. 130 (43 S. E. 422); Georgia Medicine Co. v. Hyman, 117 Ga. 851 (45 S. E. 238); Southern Bell Telephone Co. v. Harris, 117 Ga. 1001 (44 S. E. 885); Harrison v. Wilson Lumber Co., 119 Ga. 6 (3), 8 (45 S. E. 730); Sumner v. Sumner, 121 Ga. 9 (48 S. E. 737); Stoddard Mfg. Co. v. Adams, 122 Ga. 803 (50 S. E. 915). General allegations of fraud are never sufficient, and in the instant case the specific facts relied upon to constitute the alleged fraud were insufficient. The cases of Chapman v. Atlanta Guano Co., 91 Ga. 831 (18 S. E. 41), and Hansford v. Freeman, 99 Ga. 376 (37 S. E. 706), relied on by the plaintiff in error, are distinguished by their particular facts from the case at bar. In my judgment, the court did not err in striking the plea as amended, as setting up no legal or valid defense to the plain, unambiguous note which was the subject-matter of this suit.